BODINE, District Judge.
This is a bill to restrain the collection of taxes. Revised Statutes, § 3224 (Comp. St. §• 5947) sought to avoid such interference with the machinery of government. See Graham v. Dupont, 262 U. S. 234, 43 S. Ct. 567, 67 L. Ed. 965.
The return, upon which the taxes in question were assessed, was for the year 1919, and must have been made in the year 1920. The collector had, under the statute, five years in which to make the assessment. This he seems to have done. Under Revenue Act 1926, tit. 2, § 278d (44 Stat. 59), he had six years after the assessment was made in which to dis-train for the taxes. Nothing is indicated which bars the right of the taxpayer to sue for the return of the taxes, if the imposition is improper.
The biR will be dismissed, with costs.